IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-51154
                        Conference Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


WAYNE DYMOWSKI,

                                         Defendant-Appellant.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-99-CR-67-ALL-JN
                        - - - - - - - - - -
                          August 24, 2000


Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Wayne Dymowski has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Dymowski has filed a response

to counsel’s motion.   Our independent review of the brief, the

record, and Dymowski’s response discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                No. 99-11257
                     -2-

IS DISMISSED.